Title: To John Adams from John Jay, 26 April 1780
From: Jay, John
To: Adams, John


     
      Dear Sir
      Madrid 26 April 1780
     
     I have at Length had the Pleasure of recieving your very friendly Letter of the 22d. Feby. last. It has been very long on the Road. Accept my Thanks for your kind Congratulations; and permit me to assure you that I sincerely rejoice in your having safely reached the Place of your Destination on a Business which declares the Confidence of America, and for an Object, in the Attainment of which, I am persuaded you will acquire Honor to yourself and Advantage to her.
     The Circumstances you mention as Indications of the Disposition of Spain undoubtedly bear the Construction you give them. As the Count de Florida Blanca is I am told a man of Abilities, he doubtless will see and probably recommend the Policy of making a deep Impression on the Hearts of the Americans by a seasonable Acknowledgement of their Independence, and by affording such immediate Aids as their Circumstances and the obvious Interest of Spain demand. Such Measures, at this Period would turn the Respect of America for Spain, into lasting Attachment and in that Way give Strength to every Treaty they may form.
     Sir John Dalrymple is here. He came from Portugal for the Benefit of his Ladys Health (as is said). He is now at Aranjues. He has seen the imperial Embassador, the Govr. of the City, Segnr. Campomaner, the Duke of Alva and several others, named to him I suppose by Lord Grantham who I find was much respected here. He will return thro France to Britain. I shall go to Aranjues the Day after tomorrow and shall form some Judgment of his Success by the Conduct of the Court towards America.
     I am much obliged by your Remarks on the most proper Route for Letters and Intelligence to and from America and shall profit by them. You may rely on recieving the earliest Accounts and whatever interesting Information I may obtain, and that I shall be happy in every opportunity of evincing the Esteem with which I am Dear Sir Your most obedient Servant
     
      John Jay
     
    